Citation Nr: 1144984	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for congestive heart failure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to April 1966.  He also served in the Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in June 2011.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The RO initially adjudicated a claim of service connection for PTSD alone.  However, the Veteran's own statements, consistent with the medical evidence of record, show that the scope of the claim more reasonably encompasses a claim of service connection for any psychiatric disorder, including, but not limited to, PTSD, psychosis not otherwise specified (NOS), major depression, and insomnia.  The Board has recharacterized the issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

A new claim of service connection for sleep apnea was received by VA in October 2011, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for (1) congestive heart failure, and (2) an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1965 to April 1966.

2.  In June 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he was withdrawing from appeal his claim of service connection for asbestosis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the claim of service connection for asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his hearing in June 2011, the Veteran and his representative submitted a written statement clearly and unequivocally indicating an intent to withdraw from appeal the claim of entitlement to service connection for asbestosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Although the Veteran subsequently raised a new claim of service connection for sleep apnea in October 2011, he specifically characterized this as a "new disability."  There is otherwise no indication that his October 2011 correspondence represented a request to reinstate his appeal on the claim of service connection for asbestosis.  See 38 C.F.R. § 20.204(c).


ORDER

The appeal on the claim of service connection for asbestosis is dismissed.


REMAND

Upon review, the Board finds that further development is necessary on the claims of service connection for congestive heart failure and an acquired psychiatric disorder to include PTSD.  

Pertinent to both appeals, the Veteran marked in an April 2006 formal claim that he had been a POW in Egypt from June 1985 to September 1985.  Throughout numerous testimonial statements and his Board hearing testimony, he describes being sent with his Reserve unit to Egypt in support of Operation Bright Star.  He maintains that his unit was immediately detained by armed Egyptian authorities upon arrival due to his military aircraft landing in the wrong location in Egypt.  He describes being held hostage for up twelve hours until an American authority came with civilian clothes and identification.  

The Board finds that the occurrence of the claimed event itself is not implausible on its face.  Moreover, the question of whether the Veteran is a former POW is pertinent to both appeals as service connection may be granted on a presumptive basis for congestive heart failure and any anxiety disorder if a veteran is a former POW.  See 38 C.F.R. §§ 3.307, 3.309(c).   

The Board notes that POW status is defined in 38 C.F.R. § 3.1(y) as a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 C.F.R. § 3.1(y)(1).  

"[T]he definition of 'detain,' for purposes of [POW status], must logically include elements of 'restraint' or 'custody.'"  McBurney v. Shinseki, 23 Vet. App. 136 (2009).  However, the reason for which a serviceperson was detained or interned is immaterial in determining POW status, except that a serviceperson who is detained or interned by a foreign government for an alleged violation of its laws is not entitled to be considered a former POW on the basis of that period of detention or internment, unless the charges are a sham intended to legitimize the period of detention or internment.  38 C.F.R. § 3.1(y)(2)(ii).  

The Department of Veterans Affairs shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  Such findings shall be accepted only when detention or internment is by an enemy government or its agents.  Otherwise, VA shall make its own determination regarding POW status based on the circumstances of detention or internment, including that a serviceperson must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.  38 C.F.R. § 3.1(y)(2)(i).  

Here, the claims file does not contain a service department record indicating that the Veteran was a POW during a period of war.  See 38 C.F.R. § 3.1(y).  Thus, VA must make its own determination on this issue.  See id. 

In this regard, the Veteran himself has repeatedly characterized the claimed event as a "hostage situation" wherein he was a "prisoner of war."   Regardless of his characterization, the determination of whether he is a "former prisoner of war," as defined in 39 C.F.R. § 3.1(y), is a legal question subject to further fact-finding.  At present, the record on appeal is incomplete and inadequate to make this determination.  

Most importantly, the Veteran's Reserve official military personnel file (OMPF) is not of record.  The claims file shows that the RO attempted to obtain the OMPF.  In fact, the RO issued a Formal Finding in March 2011 indicating that there was insufficient evidence to send to the United States Joint Services Records Research Center (JSRRC) or National Archives and Records Administration (NARA) to allow for meaningful research.  In making this determination, the Formal Finding indicates that although the Veteran's OMPF was obtained from the National Personnel Records Center (NPRC), including the DD Form 214, there was no showing of any foreign service.  

The Board finds, contrary to the RO's Formal Finding, that further development is necessary in this regard.  Importantly, the RO's requests through the Personal Information Exchange System (PIES) for his OMPF do not identify his period of Reserve service. 

The RO otherwise made no requests directly to his Reserve unit or to NPRC for his Reserve records.  This is significant because the DD Form 214 currently of record does not show foreign service, but only covers his period of active duty ending in April 1966.  No DD Form 214 for his Reserve service is of record.  

Moreover, the claims file currently contains copies of documents, submitted by the Veteran himself, which appear to be official service department records showing his participation in Operation Bright Star in Egypt in 1985.  Similarly, the claims file contains a Chronological Statement of Retirement Points from the U.S. Army Reserve Personnel Command showing Reserve service from 1965 through 1998.  Finally, the Veteran wrote in July 2008 that his last Reserve unit was the 498th Transportation Company, 1900 Commanders Drive, Mobile, Alabama.  

These records indicate that further official Reserve personnel records are available.  Thus, remand is necessary to allow the RO the opportunity to undertake all necessary action to attempt to obtain the missing Reserve records and then attempt to corroborate the claimed event in Egypt.  

Also, specific to the claim of service connection for an acquired psychiatric disorder to include PTSD, the Board notes that the Veteran has identified being in fear during his service in Egypt due to potential terrorist attack.  

Importantly, in this regard, the regulations concerning PTSD were recently amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. 

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)). 

In the instant case, the RO should complete all necessary stressor development, including as indicated above, and then determine whether fear of hostile military action is consistent with the places, types, and circumstances of the Veteran's service.  If so, a VA examination should be arranged to determine whether the claimed stressor involving fear of hostile military action is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to that claimed stressor. 

The Board notes that the RO is also obligated to fully develop the PTSD claim under all remaining provisions of 38 C.F.R. § 3.304(f), including attempting to corroborate the occurrence of all claimed stressors unrelated to fear of hostile terrorist activity.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).

Also important in this appeal, the Veteran has presented alternative theories of entitlement in support of his claim of service connection for congestive heart failure, to include service connection on a direct basis and secondary to PTSD.  All theories of entitlement reasonably raised by the record must be addressed.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).

As a final matter, the Board notes that the Veteran's VA treatment records, including in April 2009, indicate that there are outstanding private (non-VA) treatment records that are potentially applicable to the remanded claims.  Thus, the RO should undertake all necessary action to attempt to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a veteran's present claim).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the criteria for establishing service connection based upon fear of hostile military or terrorist activity, as contemplated by 38 C.F.R. § 3.304(f)(3)).  Also assist the Veteran in obtaining any relevant treatment records, to include his private physician who has prescribed him Xanax.

2.  Obtain all of the Veteran's outstanding VA treatment records since March 2011.

3.  The RO should contact the Reserve unit, the service department and all records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete Reserve official military personnel record, including a request for the following:
   a) any records relating to a period of ADT in August 1985 while attached to the 7th Transportation Group from Fort Eustis, VA; and
   b) all records in the possession of the 498th Transportation Company, 1900 Commanders Drive, Mobile, AL.

4.  Thereafter, the RO should contact the U.S. Army Joint Services Records Research Center (JSRRC) in an attempt to corroborate the Veteran's allegation of wrongful detainment by the Egyptian Government in August 1985 while assigned to the 498th Transportation Company that was attached to the 7th Transportation Group from Fort Eustis, VA.  The RO should specifically provide JSRRC a copy of the August 7, 1985 notice of ADT and travel orders, request a unit history for this period of ADT, and request any available flight manifests for the travel from Charleston AFB, SC to Cairo Egypt, and the return from Cairo via Fort Campbell, KY. 

5.  The RO should then review the available evidence and make a determination as to the Veteran's status as a former POW and/or exposure to hostile/terrorist activity and conduct any further development indicated.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including direct entitlement to congestive heart failure and as secondary to psychiatric disability.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


